DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-8, drawn to a test strip for electrochemical stripping analysis, classified in G01N27/3278.
II. Claim 9, drawn to a method of making the test strip, classified in B82Y40/00.
The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as surface mounting the chip to the down side surface of the main body such that the chip does not cover up or seal the perforated hole from the down side.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions require a different field of search (searching for different classes/subclasses or electronic resources, or employing different search strategies or search  queries). Group I would require a search in at least CPC G01N27/3278, along with a unique text search. Group II would not be searched as above and would require a search in at least CPC B82Y40/00, along with a unique text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Xin Zhao on June 10, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-8.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 9 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Status of the Claims
	Claims 1-9 are pending in the application. Claim 9 is withdrawn, and claims 1-8 are being examined herein.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because of the following informalities:
In para. [0008], “Carbon Nanosheet 220” should read “Carbon Nanosheet 270.”
In para. [0022]-[0024], the acronym “FTSPETS” is recited but its meaning is not disclosed.
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 2, “a insulative sheet” should read “an insulative sheet.”
In line 3, “a upside surface” should read “an upside surface.”
In lines 4 and 6, “the up side surface” should read “the upside surface.”
In lines 5 and 7, “the hole” should read “the perforated hole.”
The claim should end with a period instead of a semi-colon.
Appropriate correction is required.
Claims 2-8 are objected to because of the following informalities:  in line 1 of each dependent claim, “For the test strip product of Claim1” should read “The test strip of claim 1, further comprising.”  Appropriate correction is required.
Claim 2 is objected to because of the following informalities:  
In line 2, “the work electrode chip” should read “the chip.”
In line 3, “polymer plastics, silicon wafer” should read “polymer plastics, or silicon wafer.”
In line 4, “the chip surface” should read “a surface of the chip.”
The claim should end with a period instead of a semi-colon.
Appropriate correction is required.
Claim 3 is objected to because of the following informalities:  The claim should end with a period instead of a semi-colon.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  
In line 3, “bonding” should read “bond.”
In line 3, “down side surface” should read “the down side surface.”
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
In line 2, “comprise” should read “comprises.”
In line 3, “each perforated holes respectively” should read “each of the holes, respectively.”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a set of counter electrode,” “a set of reference electrode,” and “a set of work electrode.” It is unclear whether these limitations require more than one of each type of electrode. Claim 1 also recites “a set of work electrode, made of a chip” in line 8. If there is more than one work electrode, then it is further unclear whether each work electrode is made of a different chip or if all of the work electrodes are made of the same chip. Claims 2-8 are rejected as dependent thereon.
Regarding claim 2, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). The limitations following the phrase “such as” are “a piece of graphite paper, carbon paper, ceramics, mica, glass, polymer plastics, silicon wafer,” and it is unclear whether these limitations are part of the claimed invention.
Claim 4 recites the limitation "the thin film material" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the vertically free standing graphene” in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the sheet thickness" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitations “a multiplicity of holes,” “a multiplicity of reference electrodes and counter electrodes,” and “a multiplicity of work electrode chips.” It is unclear whether these holes and electrodes in claim 8 include the previously recited hole and electrodes recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (CN 110726765 A) (references herein made with respect to English Machine Translation) and further in view of Huang (WO 2005/005974 A1).
Regarding claim 1, Li teaches a test strip (biosensor, Fig. 3, pg. 5, sixth paragraph), comprising:
a main body made of a insulative sheet material in a strip format, having a perforated hole, having a upside surface and down side surface (insulating base member 1 in a strip format, having an array of first holes 31, an upside surface, and a downside surface, Fig. 3, pg. 5, 18th paragraph, pg. 6, third and fourth paragraphs; the holes can be filled or not filled, pg. 6, 19th paragraph);
a set of counter electrode, on the up side surface of the main body, in the proximity of the hole (a counter electrode 602 on the upside surface of the base member 1 in the proximity of the hole 31, Figs. 3 & 5, pg. 6, third and fourth paragraphs; for the purpose of examination, Examiner interprets “a set of counter electrode” to comprise one counter electrode);
a set of reference electrode, on the up side surface of the main body, in the proximity of the hole (a reference electrode 603 on the upside surface of the base member 1 in the proximity of the hole 31, Figs. 3 & 5, pg. 6, third and fourth paragraphs; for the purpose of examination, Examiner interprets “a set of reference electrode” to comprise one reference electrode).
Li teaches a set of work electrode, made of a chip (a working electrode 601 made of graphite, Figs. 3 & 5, pg. 5, 18th paragraph, pg. 6, third and fourth paragraphs; for the purpose of examination, Examiner interprets “a set of work electrode” to comprise one work electrode). Li teaches that the working electrode 601 is on the upside surface of the base member, and therefore fails to teach that the work electrode is mounted to the down side surface of the main body.
Huang teaches a disposable electrochemical sensor strip (abstract). Huang teaches an embodiment wherein all of the working electrode 1303, counter electrode 1305, and reference electrode 1304 are disposed on the same side of the isolating sheet 1301 (Fig. 13(c), para. [00105]). Huang teaches an alternative embodiment of the sensor strip including an isolating sheet 1501 having a through hole 1503 for the working electrode 1505 on the bottom side of the isolating sheet 1501 (Fig. 15(b), para. [00111]). Huang teaches that the counter electrode 1515 and the reference electrode 1512 are disposed on the upper side of the isolating sheet 1501 (Fig. 15(b), para. [00112]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the working electrode of Li to be on the downside surface of the base member as taught by Huang in order to yield the predictable result of electrochemically sensing an analyte using a working electrode, counter electrode, and reference electrode of a strip. Additionally, generally, differences in a rearrangement of parts will not support the patentability of subject matter encompassed by the prior art absent persuasive evidence that the particular configuration is significant. MPEP § 2144.04(VI)(C). Therefore, it would have been a matter of choice to arrange the working electrode on the downside surface of the base member, which a person of ordinary skill in the art would have found obvious.
The limitation “for electrochemical stripping analysis” is an intended use limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Li teaches the biosensor with the electrodes connected to a circuit chip 8 (Figs. 3-6, pg. 5, sixth paragraph, pg. 7, 8th  and 11th paragraphs), so the biosensor is capable of the recitation “for electrochemical stripping analysis.”
Regarding claim 2, Modified Li teaches the work electrode chip is made of a solid state substrate, such as a piece of graphite paper, carbon paper, ceramics, mica, glass, polymer plastics, silicon wafer (the working electrode 601 made of graphite, Figs. 3 & 5, pg. 5, 18th paragraph, pg. 6, third and fourth paragraphs), and a thin film material is deposited on the chip surface (vertical graphene electrode, Fig. 3, pg. 5, 19th paragraph, pg. 6, third and fourth paragraphs).
Regarding claim 3, the Applicant is advised that the limitation “the chip is coated by a thin film technology via a physical vapor deposition (PVD), a chemical vapor deposition (CVD), or a plasma enhanced chemical vapor deposition (CVD) method” is a product-by-process limitation. Generally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. Thus, the structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art. MPEP § 2113(I). The processes of physical vapor deposition (PVD), a chemical vapor deposition (CVD), or a plasma enhanced chemical vapor deposition (CVD) do not structurally change the test strip, so Modified Li’s biosensor teaches the structure implied by the deposition as claimed.
Examiner further notes that Modified Li teaches PVD, CVD, and PECVD (pg. 3, 20th paragraph).
Regarding claim 4, Modified Li teaches the thin film material is made of the vertically free standing graphene containing carbon nanosheets material (Vertical Graphene) (vertical graphene electrode, Fig. 3, pg. 5, 19th paragraph, pg. 6, third and fourth paragraphs).
Regarding claim 5, Modified Li teaches that the height of the vertical graphene is 1-4 µm (pg. 6, last paragraph). Modified Li is silent with respect to the thickness of the base member, and therefore fails to teach the sheet thickness of the test strip main body is in the range of 100 micrometers to 3 millimeters.
Huang teaches an electrochemical sensor strip including an isolating sheet 401 (an insulating substrate) having a thickness of 0.2 mm to 3.0 mm (Fig. 4, para. [0086], [0093]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the thickness of the base member of Modified Li to be 0.2 mm to 3.0 mm as taught by Huang because it would provide sufficient insulation for the electrodes.
Regarding claim 6, Modified Li teaches the perforated hole is in circular shape (array of circular holes, Figs. 3-6, pg. 6, third to fifth paragraphs).
Regarding claim 7, Modified Li teaches the working electrode 601 mounted on the downside surface of the base member 1 (Li, Figs. 3 & 5, pg. 5, 18th paragraph, pg. 6, third and fourth paragraphs, Huang, Fig. 15(b), para. [00111]-[00112], see modification supra). Modified Li fails to teach wherein: between the surface mounted chip and the test strip' s down side surface, there is a layer of conductive or non-conductive glue material, in order to bonding the chip and down side surface.
Li teaches that the contact pads 41 are connected to other parts by bonding or adhesion. Examiner interprets adhesion to include a glue-type substance that provides adhesion between two elements.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the working electrode of Modified Li to be adhered to the base member via a glue in order to yield the predictable result of the elements being adjacent to each other and to enhance adhesion between the two elements.
Regarding claim 8, Modified Li teaches the working electrode 601, the counter electrode 602, and the reference electrode 603 (Figs. 3 & 5, pg. 6, third and fourth paragraphs). This embodiment of Modified Li fails to teach wherein: the main body has a multiplicity of holes and comprise a multiplicity of reference electrodes and counter electrodes, and a multiplicity of work electrode chips mounted to each perforated holes respectively.
Li teaches another embodiment having a plurality of working electrodes 601 (Fig. 8, pg. 8, penultimate paragraph).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to duplicate the working electrode, counter electrode, and reference electrode of Modified Li to provide more electrodes for analyzing multiple different analytes. Additionally, generally, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP § 2144.04(VI)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            

/MARIS R KESSEL/            Primary Examiner, Art Unit 1699